Case 1:21-cv-00396-RJL Document 19-1 Filed 08/14/21 Page 1 of 7




                   Exhibit 1

        to the Expert Opinion of
  Justice (Retired) Pradeep Nandrajog
             dated August 13, 2021
          Case 1:21-cv-00396-RJL
          SCC Online                           Document 19-1 Filed 08/14/21 Page 2 of 7
                     Web Edition, Copyright © 2021
           Page 1       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-



                                          AIR 1969 SC 812 : (1969) 72 ITR 603

                                      In the Supreme Court of India
                         (BEFORE J.C. SHAH, V. RAMASWAMI (I) AND A.N. GROVER, JJ.)

    COMMISSIONER OF INCOME TAX, GUJARAT II … Appellant;
             Versus
    B.M. KHARWAR … Respondent.
                   Civil Appeal No. 1678 of 1966* , decided on August 13, 1968
    Advocates who appeared in this case :
       T.A. Ramachandran and R.N. Sachthey, Advocates, for the Appellant;
       Dalip Dwarkadas, G.L. Sanghi, M.L. Bhakta, and A.K. Varma, Advocates, and O.C.
    Mathur, Advocate of J.B. Dadachanji and Co, for the Respondent.
    The Judgment of the Court was delivered by
       J.C. SHAH, J.— The respondents — a firm which carries on the business of
    manufacturing, purchasing and selling cloth — closed its manufacturing side of the
    business and transferred its machinery to a private limited company in the share
    capital of which the partners of the firm had the same interest as they had in the
    assets and profits of the partnership. In the Assessment Year 1959-60 the Income Tax
    Officer, Surat, brought to tax under Section 10(2)(vii) proviso (ii) of the Income Tax
    Act, 1922, Rs 40,743 being the excess realised over the written down value of the
    machinery. But the Income Tax Appellate Tribunal held, relying upon the decisions in
    CIT v. Sir Homi Mehta's Executors1 ; Rogers & Co. v. CIT2 and CIT v. Mugneeram
    Bangur & Co.3 that the firm “transferred the machinery only with a view to carry on the
    business as a company rather than as a firm”, and by that transfer no profit in a
    business sense could be deemed to have resulted to the firm.
       2. The following question referred by the Tribunal:
          “Whether, on the facts and in the circumstances of the case, the sum of Rs
       40,743 is assessable to tax by applying second proviso to Section 10(2)(vii) of the
       Indian Income Tax Act, 1922?”
       3. was answered by the High Court of Gujarat in the negative. The Commissioner of
    Income Tax Appeals with certificate of fitness granted by the High Court.
       4. Counsel for the Commissioner contended that the decisions in Sir Homi Mehta
    Executors case1 , Rogers & Company case2 and Mugneeram Bangur's & Company case3
    on which the Tribunal and the High Court relied are inconsistent with the judgments of
    this Court. He submitted that the assessee could not in a case falling within the 2nd
    proviso to Section 10(2)(vii) of the Income Tax Act, 1922, avoid liability to be taxed in
    respect of the excess realized over the written down value of the machinery sold by
    the firm on the plea that the “substance of the transaction” which resulted in transfer
    of the rights of the firm to the company was of the nature of a step to readjust the
    business relations of the partners inter se.
       5. In Sir Homi Mehta Executors case1 a group of individuals who were carrying on
    business in shares transferred their holding of shares in several joint stock companies
    to a private limited company formed by them and entered in the books of the
    company the price of the shares ruling in the market on the date of the
    commencement of its business. The market value of the shares was in excess of the
    cost to the transferors. It was held that no profit may in law be said to have resulted,
    for the true result of the transfer of the shares was only that instead of the shares
    being jointly held as individuals they were held by those very persons as a limited
          Case 1:21-cv-00396-RJL
          SCC Online                           Document 19-1 Filed 08/14/21 Page 3 of 7
                     Web Edition, Copyright © 2021
           Page 2       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    company — a procedure adopted merely for readjustment of their business position as
    holders of the shares in the various companies. In Rogers & Company case2 the
    Bombay High Court held that where partners of a trading firm were allotted shares in a
    private limited company floated by them in the same proportion as the shares they
    held in the assets of the firm transferred to the company, excess of price for which the
    assets were sold over the written down value of the assets could not be brought to tax
    under Section 10(2)(vii) proviso (ii) of the Income Tax Act, 1922. In the view of the
    High Court transfer of assets of the firm to the company did not amount to sale within
    the meaning of Section 10(2)(vii) proviso (ii). The High Court observed at p. 339:
           “But in all transactions which come up for consideration in a taxing statute we
        have to look at the real nature of the transaction; we have not to look at the form —
        the legal form — which a transaction has: and when we look at the real nature of
        the transaction before us, although legally it is a sale, substantially and really it is
        only a readjustment made by certain persons so as to carry on business in one form
        rather than in another.”
        6. That view was adopted with some variation in the norms of expression by the
    Calcutta High Court in Mugneeram Bangur and Company case3 by the Kerala High
    Court in CIT v. Morning Star Bus Service4 and by the Madras High Court in M.C.
    Cherian v. CIT5 . The Patna High Court expressed a different view in Maharajadhiraj Sir
    Kameshwar Singh v. CIT6 .
        7. The principle which was expounded by the Bombay High Court and adopted by
    the Calcutta, Madras, and Kerala High Courts cannot in our judgment be accepted as
    correct. It is now well settled that the taxing authorities are not entitled in
    determining whether a receipt is liable to be taxed to ignore the legal character of the
    transaction which is the source of the receipt and to proceed on what they regard as
    “the substance of the matter”.
        8. In Inland Revenue Commissioners v. Duke of Westminister7 Lord Russel of
    Killowen observed at p. 524:
           “….I view with disfavour the doctrine that in taxation cases the subject is to be
        taxed if, in accordance with a Court's view of what it considers the substance of the
        transaction the Court thinks that the case falls within the contemplation of spirit of
        the statute. * * * If * * the doctrine means that you may brush aside deeds
        disregard the legal rights and liabilities arising under a contract between parties
        and decide the question of taxability or non-taxability upon the footing of the rights
        and liabilities of the parties being different from what in law they are, then I
        entirely dissent from such a doctrine.”
        9. In Bank of Chettinad Ltd. v. CIT8 the Judicial Committee of the Privy Council
    observed at p. 526:
           “Their Lordships think it necessary one more to protest against the suggestion
        that in revenue cases ‘the substance of the matter’ may be regarded as
        distinguished from the strict legal position.”
        10. This Court in recent judgment in CIT v. Motors & General Stores (P) Ltd.9
    observed at p. 699:
           “In the absence of any suggestion of bad faith or fraud the true principle is that
        the taxing statute has to be applied in accordance with the legal rights of the
        parties to the transaction. When the transaction is embodied in a document the
        liability to tax depends upon the meaning and content of the language used in
        accordance with the ordinary rules of construction.”
        11. The taxing authority is entitled and is indeed bound to determine the true legal
    relation resulting from a transaction. If the parties have chosen to conceal by a device
    the legal relation, it is open to the taxing authorities to unravel the device and to
    determine the true character of the relationship. But the legal effect of a transaction
          Case 1:21-cv-00396-RJL
          SCC Online                           Document 19-1 Filed 08/14/21 Page 4 of 7
                     Web Edition, Copyright © 2021
           Page 3       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    cannot be displaced by probing into the “substance of the transaction”. This principle
    applies alike to cases in which the legal relation is recorded in a formal document, and
    to cases where it has to be gathered from evidence — oral and documentary — and
    conduct of the parties to the transaction. The observation made by Bose, J, in Sir
    Kikabhai Premchand v. CIT10 :
           “It is well recognised that in revenue cases regard must be had to the substance
       of the transaction rather than to its mere form. In the present case disregarding
       technicalities it is impossible to get away from the fact that the business is owned
       and run by the assessee himself. In such circumstances we are of opinion that it is
       wholly unreal and artificial to separate the business from its owner and treat them
       as if they were separate entities trading with each other and then by means of a
       fictional sale introduce a fictional profit which in truth and in fact is non-existent.”
       12. cannot be read as throwing any doubt on the principle that the true legal
    relation arising from a transaction alone determines the taxability of a receipt arising
    from the transaction. The observation is casual, it was not necessary for the purpose of
    the case, and was apparently recorded without any debate on the question. In Sir
    Kikabhai Premchand case10 a dealer in silver and shares withdrew some silver bars and
    shares of the business and settled them upon certain trust of which he was the
    Managing Trustee. In his books of account he credited the business with the cost price
    of the bars and shares so withdrawn. The Income Tax Authorities sought to bring to
    tax the difference between the cost price of the assets withdrawn and their market
    value at the date of withdrawal from the business. It was held by this Court that no
    income arose to the assessee as a result of the transfer of shares and silver bars to the
    trustees, since there could be no trading by the assessee with himself. The legal effect
    of the transaction in Sir Kikabhai case10 was not to effect a sale or transfer of the
    business assets from one person to another.
       13. In the present case the machinery of the factory belonging to the firm was
    transferred to the private limited company. Assuming that thereby readjustment of
    the business relationship was intended the liability to be taxed in respect of the
    readjustment had to be determined according to the strict legal form of the
    transaction. The Company was a legal entity distinct from the partnership under the
    general law. Transfer of the machinery was by the firm to the company; and the legal
    effect of the transaction was to convey for consideration the rights of the firm in the
    machinery to the company. The transaction resulted in excess realization over the
    written down value of the machinery to the firm, and the liability to tax if any arising
    under the Act could not be avoided merely because in consequence of the transfer the
    interest of the partners in the machinery was substituted by an interest in the shares
    of the company which owned the machinery.
       14. Counsel for the assessee also contended that where a transfer of the assets is
    effected with a view to close down the business no taxable profits result, because the
    transfer is not in the course of business of the assessee. This Court held in CIT v. West
    Coast Chemical & Industries Ltd.11 , that where the business is sold as a going concern
    and the sale of the assets is a realisation sale, the difference between the written
    down value and the price attributable to the assets which were admitted to
    depreciation is not taxable under Section 10(2)(vii) proviso (ii) as it stood enacted
    before it was amended by Act 67 of 1949. In the present case the Tribunal has
    recorded no finding that the transfer was “a realization sale” or in the course of
    winding up of the business. The observations made by the Revenue Authorities
    suggest that only the manufacturing side of the business was closed and not the
    business of purchasing and selling the cloth. The High Court observed that it was not
    possible to say that the entire business carried on by the firm at Surat, namely, the
    manufacturing of art silk cloth and sale thereof, was not taken over by the Company.
    We do not propose to express any opinion on the correctness of that view, for, in our
          Case 1:21-cv-00396-RJL
          SCC Online                           Document 19-1 Filed 08/14/21 Page 5 of 7
                     Web Edition, Copyright © 2021
           Page 4       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

    judgment, by virtue of the amendment made in Section 10(2)(vii) proviso (ii) of the
    Indian Income Tax Act, 1922, by Section 11 of the Taxation Laws (Extension to
    Merged States and Amendment) Act 67 of 1949, even under a “realization sale” excess
    over the written down value not exceeding the difference between the original cost
    and the written down value is liable to be brought to tax. In the West Coast Chemical
    & Industries Ltd case11 income received in the accounting year ending April 30, 1944,
    was sought to be brought to tax and the second proviso to Section 10(2)(vii) in the
    relevant assessment year read as follows:
           “Provided further that where the amount for which any such machinery or plant
        is sold, exceeds the written down value, the excess shall be deemed to be profits of
        the previous year in which the sale took place:”
        15. clause (vii) and the second proviso were amended by Act 8 of 1946, and further
    amended by Act 67 of 1949. The relevant part of clause (vii) of Section 10(2) which
    falls to be construed in the present case reads as follows:
           “Such profits or gains shall be computed after making the following allowances,
        namely:
                          *                       *                      *
           (vii) in respect of any such buildings, machinery or plant which has been sold or
        discarded or demolished or destroyed, the amount by which the written down value
        thereof exceeds the amount for which the building, machinery or plant as the case
        may be, is actually sold or its scrap value:
           Provided * * *
           Provided further that where the amount for which any such building, machinery
        or plant is sold, whether during the continuance of the business or after the
        cessation thereof, exceeds the written down value, so much of the excess as does
        not exceed the difference between the original cost and the written down value
        shall be deemed to be profits of the previous year in which the sale took place:”
        16. In CIT v. Ajax Products Ltd.12 this Court observed that under the Act before it
    was amended by Act 67 of 1949, three conditions had to be satisfied: (i) during the
    entire previous year or a part thereof, the business should have been carried on by the
    assessee; (ii) the building, machinery or plant should have been used in the business;
    and (iii) the building, machinery or plant should have been sold when the business
    was being carried on and not for the purpose of closing it down or winding it up; but
    by the insertion of the words “whether during the continuance of the business or after
    the cessation thereof” in the proviso by the amendment of 1949, the third condition
    for the exigibility of the excess to tax was removed. The Court observed that if during
    the entire previous year or a part thereof, the business was carried on by the assessee
    and the building, machinery or plant was used in the business, the excess over the
    written down value was liable to tax by virtue of the second proviso to Section 10(2)
    (vii), even though the sale took place in the year of account after the closure of the
    business. If since the amendment of the proviso, liability to pay tax on the excess over
    the written down value arises, whether the sale of building, machinery or plant is
    before or after the closure of the business, it would be illogical to say that the excess
    is not taxable if the sale is for the closing down or in the course of winding up of the
    business. The plea that the sale was in the course of realization of assets of the
    business and on that account the excess over the written down value was not taxable
    cannot be accepted.
        17. But counsel for the assessee is right in contending that the Tribunal has
    recorded no finding whether the transfer was of the nature of a sale, and on the
    materials on the record no answer to the question submitted by the Tribunal can be
    recorded. By Section 10(2)(vii) proviso (ii) excess over the written down value,
    subject to the maximum prescribed thereby, may be brought to charge to tax only if
               Case 1:21-cv-00396-RJL
               SCC Online                           Document 19-1 Filed 08/14/21 Page 6 of 7
                          Web Edition, Copyright © 2021
                Page 5       Friday, August 13, 2021
                Printed For: Mr. Wayne Page
                SCC Online Web Edition: http://www.scconline.com

                -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

    the building, machinery or plant is sold. This Court pointed out in CIT v. R.R.
    Ramakrishna Pillai13 that a transaction by which a person carrying on business
    transfers the assets of that business to another assessable entity may take different
    forms and may have different legal effects. The assets of a business may be sold at a
    fixed price to a company promoted by a person who carried on the business if the
    price paid for or attributable to an asset exceeds the written down value of the asset
    proviso (ii) to Section 10(2)(vii) of the Indian Income Tax Act, 1922, would ex facie be
    attracted. Where the person carrying on the business transfers the assets to a
    company in consideration of allotment of shares, it would be a case of exchange, and
    not of sale, and she true nature of the transaction will not be altered, because for the
    purpose of stamp duty or other reasons the value or the assets transferred is shown as
    equivalent to the face value of the shares allotted. A person carrying on business may
    agree with a company that the assets belonging to him shall be transferred to the
    company for a certain money consideration and that in satisfaction of the liability to
    pay that money consideration, shares of a certain face value shall be allotted to him.
    In that case there are in truth two transactions — one a transaction of sale and the
    other a contract under which the shares are allotted in satisfaction of the liability to
    pay the price. The Court further observed that Section 10(2)(vii) proviso (ii), on the
    plain terms used therein, is attracted if there be a sale of the building, machinery or
    plant and the amount for which the sale takes place exceeds the written down value of
    the assets transferred. If there be no sale, the proviso has no application.
       18. In the absence of a clear finding by the Tribunal that there was a sale of the
    machinery by the firm to the company which resulted in excess realization of Rs
    40,743 over the written down value, it is impossible to answer the question which has
    been referred. We, therefore, discharge the answer recorded by the High Court. It will
    be open to the Tribunal to re-hear the parties under Section 66(5) of the Income Tax
    Act and to record clear findings in the light of the observations made in this judgment.
       19. The appeal is allowed. There will be no order as to costs in this Court and in the
    High Court.
                                               ———
    *Appeal from the Judgment and Order dated 22nd September, 1965 of the Gujarat High Court in Income Tax
    Reference No. 10 of 1965.
    1   28 ITR 928
    2   34 ITR 336
    3   47 ITR 565
    4   49 ITR 927
    5   51 ITR 631
    6
        48 ITR 483
    7   19 TC 490
    8   8 ITR 522
    9
        66 ITR 692
    10   24 ITR 506
    11   46 ITR 135
    12
         55 ITR 741
    13   66 ITR 725
    Disclaimer: While every effort is made to avoid any mistake or omission, this casenote/ headnote/ judgment/ act/ rule/ regulation/ circular/
    notification is being circulated on the condition and understanding that the publisher would not be liable in any manner by reason of any mistake
               Case 1:21-cv-00396-RJL
               SCC Online                           Document 19-1 Filed 08/14/21 Page 7 of 7
                          Web Edition, Copyright © 2021
                 Page 6       Friday, August 13, 2021
                 Printed For: Mr. Wayne Page
                 SCC Online Web Edition: http://www.scconline.com

                 -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    or omission or for any action taken or omitted to be taken or advice rendered or accepted on the basis of this casenote/ headnote/ judgment/ act/
    rule/ regulation/ circular/ notification. All disputes will be subject exclusively to jurisdiction of courts, tribunals and forums at Lucknow only. The
    authenticity of this text must be verified from the original source.
